Citation Nr: 1013177	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to March 
1985.  The appellant is the Veteran's former spouse and the 
custodian of one of his minor children, M. W. III.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2008 Special Apportionment Decision 
issued by the RO, which denied the appellant's claim for an 
apportionment of the Veteran's compensation benefits on 
behalf of their then two minor children.

The appellant requested an opportunity to present testimony 
in support of her claim during a Board  video-conference 
hearing before a Veterans Law Judge (VLJ).  Such a hearing 
was scheduled for March 23, 2010.  However, the appellant 
failed to appear for the hearing; the Board also notes that 
the notice of hearing was not returned by the United .States 
Postal Service as undeliverable.  Under these circumstances,  
the appellant's request for a Board hearing is deemed 
withdraewn.  See 38 C.F.R. § 20.704(d) (2009).

For the reasons expressed below, the matter on appeal is 
being  remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant and 
the Veteran if further action, on their part, is required.

As a final preliminary matter, the Board notes that a 
request for approval of school attendance for M. W. III has 
been raised by the record, but has not been adjudicated by 
the RO.  As this matter is not properly before the Board, it 
is referred to the RO for appropriate action.  




REMAND

The appellant contends, in essence, that she is entitled to 
an apportionment of the Veteran's compensation benefits on 
behalf of the Veteran's children.  When she initially filed 
her claim for apportionment, the appellant was the custodian 
of two of the Veteran's minor children;  his daughter, B. 
W., turned 18 on February [redacted], 2009.  The appellant maintains 
that the Veteran does not provide reasonable support for his 
children and that child support payments and his share of 
medical expenses for their children are in arrears.  

A review of the record reveals that a claim for an 
apportionment is a "contested claim" subject to special 
procedural requirements.  For instance, if the apportionment 
claim is simultaneously contested, all interested parties 
are to be specifically notified of any action taken by the 
AOJ (here, the RO), of the right and time limit for 
initiating an appeal, and of the right to present testimony 
at a hearing and to be represented.  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100 (2009).  Upon the filing of a notice of 
disagreement (NOD), all interested parties are to be 
furnished with a copy of the statement of the case (SOC).  
38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. § 19.101 
(2009).  When a substantive appeal is filed, its content is 
to be furnished to the other contesting party(ies) to the 
extent that it contains information that could directly 
affect the payment or potential payment of the benefit that 
is the subject of the contested claim.  38 U.S.C.A. § 
7105A(b); 38 C.F.R. § 19.102 (2009).  A supplemental SOC 
(SSOC) is furnished when the AOJ receives additional 
pertinent evidence after an SOC is issued or if the SOC is 
inadequate.  38 C.F.R. § 19.31 (2009).

The record shows that the Veteran was notified of the May 
2008 Special Apportionment Decision.  He did not file an NOD 
with this decision.  However, the appellant filed an NOD in 
May 2008.  Although the Veteran was provided with a copy of 
the December 2008 SOC, he was not provided a copy of the 
January 2010 SSOC.  He also was not provided notice of the 
substance of the appellant's VA Form 9 dated in January 
2010.  

In cases involving simultaneously contested claims, such as 
this one, the VA has additional regulatory responsibilities 
as to notification of the parties involved at each stage of 
the process.  See 38 C.F.R. § 19.100, et seq; 38 C.F.R. § 
20.3(p) (2009).  The contested claims procedures were not 
completely followed in this case.  Thus, for due process 
reasons, a remand is warranted so that VA may furnish the 
Veteran an SSOC and inform the Veteran of the substance of 
the appellant's substantive appeal as required by 38 C.F.R. 
§§ 19.31, 19.102, and 20.3(p).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send a copy of the January 2010 SSOC 
to the Veteran.  Inform the Veteran of the 
content of the appellant's January 2010 
substantive appeal.  

2.  If the Veteran responds, readjudicate 
the issue on appeal, and furnish the 
appellant and the Veteran and 
representative, if any, another SSOC and 
give them an opportunity to respond 
thereto before returning the claims file 
to the  Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).



